— Lahtinen, J.
Appeal from an order of the Family Court of St. Lawrence County (Potter, J.), entered June 10, 2011, which dismissed respondents’ application, in a proceeding pursuant to Family Ct Act article 10, for the return of their child.
Respondent Albert YY. (hereinafter the father) and respondent Justa ZZ. are the parents of a daughter born in 2011. Petitioner commenced this proceeding against respondents, pursuant to Family Ct Act article 10, seeking an adjudication of neglect. Petitioner thereafter applied to have the child temporarily removed from respondents’ home. Following a preliminary hearing pursuant to Family Ct Act § 1027, Family Court ordered the temporary removal of the child and placement with petitioner. Thereafter, respondents applied to have the child returned to their home. Family Court dismissed respondents’ application and continued the child’s temporary removal. The father now appeals.
We note that Family Court (Morris, J.) has subsequently conducted a hearing and issued an order of fact-finding and disposition, entered March 5, 2012, concluding that the child was neglected by respondents and placement of the child was continued with petitioner. Inasmuch as the father’s appeal of the temporary order of removal has been rendered moot by Family Court’s subsequent finding of neglect (see Matter of Skyler R. [Kristy R.], 85 AD3d 1238, 1239 [2011]; Matter of Shalyse WW., 63 AD3d 1193, 1197 [2009], lv denied 13 NY3d 704 [2009]; Matter of Xavier II., 58 AD3d 898, 899 [2009]), it must be dismissed.
*1199Mercure, J.E, Rose, Kavanagh and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.